Citation Nr: 1402558	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-40 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1964 to October 1964, with additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In May 2012, the Veteran testified before the Board at a videoconference hearing.  The Board has reviewed the physical claims file and the electronic claims file.


FINDINGS OF FACT

1.  A bilateral foot disability is etiologically related to the Veteran's active service. 

2.  Bilateral hearing loss disability is not etiologically related to the Veteran's active service. 


CONCLUSION OF LAW

1.  A bilateral foot disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  Bilateral hearing loss disability was not incurred in active service.  38 U.S.C.A. § 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  
Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.10 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Foot Disability

The Veteran seeks service connection for a bilateral foot disability.  He maintains that his current bilateral foot disability is the result of his active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

In August 1967, the Veteran saw a physician for pain in his left foot.  The physician noted no history of injury, pain beginning about a week before the doctor's visit, and the pain being intermittent and fluctuating.  The doctor related that the Veteran had similar pain about three years prior to the visit and responded to arch support therapy.  The pain was aggravated by standing and relieved by rest.  A physical examination revealed puffiness and edema, as well as tenderness.  X-rays were within normal limits.  Molded leather arch support was prescribed to the Veteran.  

The Veteran underwent a VA examination in September 2010.  The examiner reported that the Veteran's December 1963 service entrance examination did not note any abnormalities of the feet or any foot-related complaints.  The examiner noted that the Veteran was seen for foot problems in service in May 1964 and diagnosed with mild pes planus with aching and tender arches.  The Veteran was given arch supports and seen again in a couple of days for swollen feet, and ordered not to perform any marching for the weekend.  The Veteran was seen again in ten days for tenderness over the medial portions of the feet, and ordered not to perform marching for five days.  X-rays of the Veteran's feet were negative.  The examiner noted that the service medical records contained the Veteran's October 1964 separation examination, on which no foot-related abnormalities or complaints were noted.  The examiner reported that another examination was performed in November 1965, at which time no foot-related abnormalities or complaints were noted.  The Veteran denied foot injuries since separation from active service.  

The Veteran related to the examiner that he experienced pain upon standing for longer than 45 minutes at a time or reaching for objects on his tiptoes; that he wore shoes with heavier soles and ankle support; that he used arch supports; that he could not sit longer than two hours at a time; and that he did not typically walk on cement or asphalt in order to avoid increased foot pain.  Upon physical examination, the examiner reported that the Veteran's feet were normal except for the bilateral pes planus.  The examiner also noted The examiner reported that X-rays of the feet revealed healed fractures of both feet and degenerative changes bilaterally.  

The examiner diagnosed mild degenerative joint disease in both feet.  The examiner opined that it was less likely than not that disability was related to active service, as the Veteran's feet were normal upon entry into active service, that his foot problems never received a pathologic diagnosis in-service, and that the Veteran's separation examination also did not show any abnormalities or complaints.  The examiner stated that aging and an active life were the most likely causes of the veteran's mild degenerative joint disease.  The examiner also noted that there were no complaints of foot fractures in the Veteran's service medical records, and that any fractures seen now must have happened after separation from service.

During his May 2012 hearing, the Veteran stated that his feet began hurting about two weeks into basic training, and that he went to sick call and was given aspirin for the pain.  The Veteran reported that he received rides to the rifle range from his drill instructor so as to prevent the Veteran from walking long distances.  The Veteran stated that he received a pair of extra-wide boots during active service following a visit to the hospital and X-rays.  He reported that he never had problems with his feet before active service, and that he continued to experience foot pain after he separated from active service.  The Veteran acknowledged that he never revealed that to his employers or doctors, as he was afraid of revealing a pre-existing condition.  The Veteran also related that he was born and raised on a farm and worked on his feet extensively, but never experienced any foot problems until active service.  

A June 2012 letter from the Veteran's private physician stated that the Veteran experienced bilateral foot and heel pain.  The physician related that the Veteran began experiencing foot pain during basic training and was diagnosed with flat feet while in active service in May 1964.  The physician stated that the Veteran had bilateral heel supination, with the left greater than the right, in a standing position; he experienced heel and ankle pain bilaterally; he experienced decreased ankle flexion secondary to balance and pain; and had modest limitation of inversion and eversion of his ankles, left greater than right.  The wear pattern on the Veteran's shoes suggested normal wear.  The doctor stated that the Veteran had moderate bilateral heel pronation (pes planus) and that, based on the Veteran's history, the Veteran's active service initiated and likely caused the development of that condition.  

Accordingly, the Board finds that the evidence shows that the Veteran's bilateral foot disability of pes planus was incurred during active service.  He is presumed to have been sound when examined, accepted, and enrolled into service.  As shown in his 1964 service medical records, he was found to have pes planus that was not shown on entrance.  He has credibly asserted that symptoms of pes planus continued after separation from service, as shown in his 1967 private medical records and as reported by the Veteran.  The Veteran has repeatedly stated that he never had any foot-related problems until active service, and that his bilateral foot disability started in active service, and has continued ever since that time.

The Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a bilateral foot disability or pes planus is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss Disability

The Veteran seeks service connection for bilateral hearing loss disability.  He maintains that his current bilateral hearing loss disability is the result of his active service.

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

At a July 2010 VA audiological, the puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
50
60
LEFT
30
25
35
65
70

Speech discrimination was 88 in the right ear and 84 in the left ear.  The Veteran reported to the examiner that he was exposed to rifle and other weapons noise in service, and had no hazardous occupational or recreational noise exposure post-service.  

Based on a review of the Veteran's file, an interview with the Veteran, and an audiological examination, the examiner diagnosed bilateral hearing loss.  The examiner opined that it was very unlikely that a significant shift in hearing occurred between the Veteran entrance and separation from active service, and that the hearing loss experienced by the Veteran was not caused by his active service.  The examiner stated that the Veteran's separation examinations showed normal hearing and that his entrance examination consisted only of a whisper test, which was not an accurate measure of hearing acuity.

In a February 2011 addendum, the examiner stated that the type of bilateral hearing loss experienced by the Veteran would be most likely to have been detected and measured immediately following the exposure to the hazardous noise, right after active service, on the Veteran's October 1964 separation examination.  The examiner cited medical references to support that opinion.  The examiner concluded that the Veteran's current bilateral hearing loss disability was not due to or aggravated by in-service noise exposure.  

At the May 2012 hearing, the Veteran related that he worked with explosives during active service and did not wear ear protection.  He stated that he had to have the television on very loudly and that his elderly mother-in-law was able to hear better than he was; that he had trouble hearing in public places; and that he has had hearing problems as long as he could remember.   

The Board finds that the competent evidence of record does not show a relationship between the Veteran's claimed bilateral hearing loss disability and his period of active service.  The medical evidence of record consists of a July 2010 VA examination and a February 2011 addendum to it, in which the examiner opined that that the Veteran's bilateral hearing was normal upon separation examination in October 1964.  While the Veteran's hearing was tested only by a "whisper test" upon his entrance into active service, no hearing problems, issues, or defects were noted on the medical form, and the Veteran did not complain of experiencing any hearing loss-related problems.  The claims file does not contain any medical evidence regarding hearing for over forty years after the Veteran was separated from active service.  The records do not contain any medical opinion linking the Veteran's bilateral hearing loss disability to his period of service active.  Moreover, the Veteran has not submitted any competent evidence which would provide a basis for the conclusion that his claimed bilateral hearing loss disability is related to his period of active service.  Finally, there is no evidence that bilateral hearing loss disability manifested to a compensable degree within one year of the Veteran's separation from active service.  38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran has been diagnosed with bilateral hearing loss disability.  However, to the extent that the Veteran offers an opinion as to the etiology of the hearing loss disability, that opinion is not competent because the Veteran is not shown to have the required medical training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has reported a continuity of symptomatology of hearing loss from separation to the present.  He is competent to report symptoms that can be detected with his senses.  However, the Board finds that the report of continuity of symptomatology is outweighed by the lack of medical evidence of any hearing loss for over 40 years after service, the lack of evidence showing hearing loss at separation from service, and the medical opinion of the VA examination that the hearing loss is less likely related to service.  The Veteran has not submitted any competent medical opinion to show that it is at least as likely as not that bilateral hearing loss is related to his service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for a bilateral foot disability is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


